DETAILED ACTION

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 11/20/2020 has been entered.  Claims 1-5 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
The previous 35 USC 112 rejections of Claim 2 are withdrawn in light of Applicant’s amendment to Claim 2.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure does not provide basis for “the oil temperature cooling heat exchanger” (Claim 1, lines 10-11).  While the disclosure provides basis for the “an oil cooling heat exchanger” (Claim 3) it is unclear if this is the same as “the oil temperature cooling heat exchanger”.  See 112(b) rejections below for  more discussion.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a controller that controls” in Claim 1, line 10. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 1, line 10, recitation of “the oil temperature cooling heat exchanger” lacks antecedent basis.  This limitation would be clearer if rewritten as --an oil temperature cooling heat exchanger--.
Claim 3, line 2, recitation of “an oil cooling heat exchanger” is not clear in context.  It is unclear if this is the same “an oil temperature cooling heat exchanger” in Claim 1.  For purpose of examination it is assumed to be the same.  The simplest solution is delete “temperature” in Claim 1, line 10 and change “an oil cooling heat exchanger” to --the oil cooling heat exchanger-- in Claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pauwels US Pub. 2002/0157404, in view of Kubo et al. US 5,624,236.

With respect to Claim 1, Pauwels discloses an air compressor (see Figure 1) comprising: a compressor main body 1; a compression chamber (inside 4) of the compressor main body 1 compressing sucked-in air (air inside 5) that is sucked into the compressor (“air-suction conduit 5”, Paragraph 0041, line 2); an oil supply port (port of 15 at 4) supplying a lubricating oil to the compression chamber (Paragraph 0047, lines 1-3); an oil separator 8 separating compressed air discharged from the compression chamber (inside 4, see pipe 7 in Figure 1) and the lubricating oil from each other (Paragraph 0044, lines 1-4); an oil temperature adjustment means (20/21/18, Paragraph 0051, lines 1-6 and Paragraph 0071, lines 5-9; interpreted under 112(f) as “the revolution speed of the compressor main body 10 and the air blowing amount of the blower 23”, see substitute specification clean copy, Paragraph 0022, lines 4-6) adjusting a temperature of the lubricating oil supplied to the oil supply port (Paragraph 0053, lines 1-4); a controller (22, Paragraph 0088, lines 1-3; interpreted under 112(f) as “control 

With respect to Claim 2, as it depends from Claim 1, although Pauwels discloses most of the limitations of the claim, including the oil temperature adjustment means 20/21/18 is controlled such that temperature of the lubricating oil supplied to the oil 

With respect to Claim 3, as it depends from Claim 1, Pauwels discloses an oil cooling heat exchanger 17 cooling the lubricating oil (0085, lines 1-4); and a blower 18 sending air to the oil cooling heat exchanger (see Figure 1), wherein the oil temperature .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pauwels, in view of Kubo et al. (both mentioned previously), in further view of Suzuki US 4,361,417.

With respect to Claim 4, as it depends from Claim 3, although Pauwels discloses most of the limitations of the claim, including a flow path 15 toward the oil cooling heat exchanger 17 on downstream side of the oil separator 8; both Pauwels and Kubo et al. are silent on and a bypass flow path joining the flow path after bypassing the oil cooling heat exchanger, wherein the bypass flow path includes an oil flow rate control valve controlling a flow rate of the lubricating oil.  Suzuki disclosing an oil cooled compressor, specifically teach a bypass flow path 16 joining a flow path 12 after bypassing the oil cooling heat exchanger 14, wherein the bypass flow path 12 includes an oil flow rate control valve 13 controlling flow rate of the lubricating oil.  Suzuki teach the bypass flow path and control valve advantageously increased the oil temperature in a short period of time (Column 1, line 65 to Column 2, line 4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used flow path and control valve taught by Suzuki, in the pump disclosed by Pauwels to have advantageously increased the oil temperature in a short period of time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pauwels, in view of Kubo et al. (both mentioned previously), in further view of Takano et al. US Pub. 2013/0156548.

With respect to Claim 5, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Pauwels’ disclosure of an oil temperature adjustment means (20/21/18, Paragraph 0051, lines 1-6 and Paragraph 0071, lines 5-9); and Kubo et al. teaching of a sucked-in air temperature detected by the sucked-in air temperature detector (“temperature sensor”, Column 4, line 39), and a sucked-in air humidity detected by the sucked-in air humidity detector (“humidity sensor”, Column 4, line 39); both Pauwels and Kubo et al. are silent on an oil temperature detector that detects a temperature of the lubricating oil supplied to the oil supply port, wherein a target temperature is calculated from a lubricating oil temperature detected by the oil temperature detector, and the oil temperature adjustment means is controlled so as to diminish a difference between the lubricating oil temperature and the target temperature.  Takano et al. disclosing an oil cooled gas compressor, specifically teach an oil temperature detector 12 that detects a temperature of the lubricating oil supplied to the oil supply port (left side of 16 in Figure 2, landscape view, Paragraph 0027, lines 15-17), wherein a target temperature (‘target discharge temperature”, Paragraph 0027, line 11) is calculated from a lubricating oil temperature detected (TO) by the oil temperature detector 12, and the oil temperature adjustment means (“fan motor 15 is subjected to inverter control”, Paragraph 0027, lines 13-14) is controlled so as to diminish a difference (“achieve small temperature difference”, Paragraph 0027, .


Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.

In response to Applicant's argument (see Remarks, Page 8, lines 1 to Page 9, line 3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detectors and controllers) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant's arguments (see Remarks, Page 8, lines 1-19) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant’s arguments (see Remarks, Page 8, lines 19-25), namely Kubo et al. does not teach a temperature and humidity detector, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Further, when “the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  (See MPEP 2125(i)).
Also, it is noted, that the claim only requires the detectors to detect “the suck-in air”, that is the air that is going to be compressed in the compression chamber (see 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/02/2021
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746